UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

MARIAN KAY NERSINGER,                                §
                    Plaintiff,                       §
                                                     §
v.                                                   §      Case # 1:18-CV-1479-DB
                                                     §
COMMISSIONER OF SOCIAL SECURITY,                     §      MEMORANDUM DECISION
                                                     §      AND ORDER
                              Defendant.             §

                                       INTRODUCTION

       Plaintiff Marian Kay Nersinger (“Plaintiff”) brings this action pursuant to the Social

Security Act (the “Act”), seeking review of the final decision of the Commissioner of Social

Security (the “Commissioner”) that denied her application for supplemental security income

(“SSI”) under Title XVI of the Act. See ECF No. 1. The Court has jurisdiction over this action

under 42 U.S.C. §§ 405(g), 1383(c), and the parties consented to proceed before the undersigned

in accordance with a standing order (see ECF No. 14).

       Both parties moved for judgment on the pleadings pursuant to Federal Rule of Civil

Procedure 12(c). See ECF Nos. 11, 12. Plaintiff also filed a reply. See ECF No. 13. For the reasons

set forth below, Plaintiff’s motion (ECF No. 11) is DENIED, and the Commissioner’s motion

(ECF No. 12) is GRANTED.

                                         BACKGROUND

       Plaintiff protectively filed her SSI application on April 21, 2015, alleging disability

beginning March 29, 2013 (the disability onset date). Transcript (“Tr.”) 11, 164. Plaintiff alleged

disability due to: “herniated discs in back L5/S1; arthritis in lumbar spine; daily pain 8/10; and

COPD.” Tr. 186. Plaintiff’s application was denied initially on June 9, 2015, after which she

requested an administrative hearing. Tr. 11, 62, 93. On August 3, 2017, Administrative Law Judge
Brian Battles (the “ALJ”) presided over a video hearing from Alexandria, Virginia. Tr. Tr. 11, 24-

61. Plaintiff appeared and testified at the hearing from Buffalo, New York, and was represented

by Ida M. Comerford, an attorney. Tr. 11. Matthew C. Lampley, an impartial vocational expert

(“VE”), also appeared and testified at the hearing. Id.

       The ALJ issued an unfavorable decision on September 18, 2017, finding that Plaintiff was

not disabled. Tr. 11-23. On October 23, 2018, the Appeals Council denied Plaintiff’s request for

further review. Tr. 1-3. The ALJ’s decision thus became the “final decision” of the Commissioner

subject to judicial review under 42 U.S.C. § 405(g).

                                       LEGAL STANDARD

 I.   District Court Review

       “In reviewing a final decision of the SSA, this Court is limited to determining whether the

SSA’s conclusions were supported by substantial evidence in the record and were based on a

correct legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (citing 42 U.S.C. §

405(g)) (other citation omitted). The Act holds that the Commissioner’s decision is “conclusive”

if it is supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more

than a mere scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (citations

omitted). It is not the Court’s function to “determine de novo whether [the claimant] is disabled.”

Schaal v. Apfel, 134 F. 3d 496, 501 (2d Cir. 1990).

II.   The Sequential Evaluation Process

       An ALJ must follow a five-step sequential evaluation to determine whether a claimant is

disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467, 470-71

(1986). At step one, the ALJ must determine whether the claimant is engaged in substantial gainful



                                                 2
work activity. See 20 C.F.R. § 404.1520(b). If so, the claimant is not disabled. If not, the ALJ

proceeds to step two and determines whether the claimant has an impairment, or combination of

impairments, that is “severe” within the meaning of the Act, meaning that it imposes significant

restrictions on the claimant’s ability to perform basic work activities. Id. § 404.1520(c). If the

claimant does not have a severe impairment or combination of impairments meeting the durational

requirements, the analysis concludes with a finding of “not disabled.” If the claimant does, the

ALJ continues to step three.

       At step three, the ALJ examines whether a claimant’s impairment meets or medically

equals the criteria of a listed impairment in Appendix 1 of Subpart P of Regulation No. 4 (the

“Listings”). Id. § 404.1520(d). If the impairment meets or medically equals the criteria of a Listing

and meets the durational requirement, the claimant is disabled. Id. § 404.1509. If not, the ALJ

determines the claimant’s residual functional capacity, which is the ability to perform physical or

mental work activities on a sustained basis notwithstanding limitations for the collective

impairments. See id. § 404.1520(e)-(f).

       The ALJ then proceeds to step four and determines whether the claimant’s RFC permits

him or her to perform the requirements of his or her past relevant work. 20 C.F.R. § 404.1520(f).

If the claimant can perform such requirements, then he or she is not disabled. Id. If he or she

cannot, the analysis proceeds to the fifth and final step, wherein the burden shifts to the

Commissioner to show that the claimant is not disabled. Id. § 404.1520(g). To do so, the

Commissioner must present evidence to demonstrate that the claimant “retains a residual

functional capacity to perform alternative substantial gainful work which exists in the national

economy” in light of his or her age, education, and work experience. See Rosa v. Callahan, 168

F.3d 72, 77 (2d Cir. 1999) (quotation marks omitted); see also 20 C.F.R. § 404.1560(c).



                                                 3
                            ADMINISTRATIVE LAW JUDGE’S FINDINGS

         The ALJ analyzed Plaintiff’s claim for benefits under the process described above and

made the following findings in his September 18, 2017 decision:

    1. The claimant has not engaged in substantial gainful activity since April 21, 2015, the
       application date (20 CFR 416.971 et seq.);

    2. The claimant has the following severe impairments: Disc Herniations; Chronic Obstructive
       Pulmonary Disease (“COPD”); Hip Bursitis; Headaches and dizziness; and Obesity (20
       CFR 416.920(c));

    3. The claimant does not have an impairment or combination of impairments that meets or
       medically equals the severity of one of the listed impairments in 20 CFR Part 404, Subpart
       P, Appendix 1 (20 CFR 416.920(d), 416.925 and 416.926);

    4. The claimant has the residual functional capacity to perform sedentary work as defined in
       20 CFR 416.967(a), 1 except that the claimant can: stand and walk no more than two hours
       and sit no more than 6 hours in an eight-hour workday with normal breaks; can occasionally
       push and pull with her upper extremities; can occasionally balance, stoop, kneel, crouch,
       and crawl; can occasionally climb ramps or stairs; cannot climb ladders, ropes, or scaffolds;
       must avoid concentrated exposure to heat or cold; cannot work in an area with high
       concentrations of dust, fumes, gases, or other pulmonary irritants; cannot work in
       hazardous environments, such as unprotected heights, or around dangerous machinery and
       open flames;

    5. The claimant has no past relevant work (20 CFR 416.965);

    6. The claimant was born on May 3, 1979 and was 35 years old, which is defined as a younger
       individual age 18-44, on the date the application was filed (20 CFR 416.963);

    7. The claimant has at least a high school education and is able to communicate in English
       (20 CFR 416.964);

    8. Transferability of job skills is not an issue in this case because the claimant has no past
       relevant work (20 CFR 416.968);

    9. Considering the claimant’s age, education, work experience, and residual functional
       capacity, there are jobs that exist in significant numbers in the national economy that the
       claimant can perform (20 CFR 416.969 and 416-969(a));



1
  “Sedentary work” involves lifting no more than 10 pounds at a time and occasionally lifting or carrying articles like
docket files, ledgers, and small tools. Although a sedentary job is defined as one which involves sitting, a certain
amount of walking and standing is often necessary in carrying out job duties. Jobs are sedentary if walking and
standing are required occasionally and other sedentary criteria are met.

                                                          4
    10. The claimant has not been under a disability, as defined in the Social Security Act, since
        April 21, 2015, the date the application was filed (20 CFR 416.920(1)).

Tr. at 11-23.

         Accordingly, the ALJ determined that, based on the application for supplemental security

benefits filed on April 21, 2015, the claimant is not disabled under section 1614(a)(3)(A) of the

Act. Tr. 23.

                                              ANALYSIS

         Plaintiff’s appeal asserts a single argument: The RFC determination is a product of the

ALJ’s lay judgment and is not supported by substantial evidence. See ECF No. 11-1 at 1, 12-18.

A Commissioner’s determination that a claimant is not disabled will be set aside when the factual

findings are not supported by “substantial evidence.” 42 U.S.C. § 405(g); see also Shaw v. Chater,

221 F.3d 126, 131 (2d Cir.2000). Substantial evidence has been interpreted to mean “such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.” Id. The Court

may also set aside the Commissioner’s decision when it is based upon legal error. Rosa, 168 F.3d

at 77.

         This is Plaintiff’s second application for essentially the same alleged disabilities. See Tr.

71-81. Plaintiff was previously found not disabled on March 28, 2013. Tr. 81. Upon review of the

record in the instant case, the Court finds that the ALJ thoroughly discussed the evidence of record,

including the clinical findings and the medical opinions, and such evidence reasonably supported

the ALJ’s conclusion that Plaintiff had the RFC to perform sedentary work with the noted

exceptions. Accordingly, the ALJ discharged his duty to formulate an RFC finding that properly

accounted for all of Plaintiff’s credible limitations, as supported by the record.

         Plaintiff claims that because the evidence of record contained no medical opinion regarding

the minimum or maximum time Plaintiff should sit, stand, or walk, the RFC determination is


                                                  5
improper. See ECF No. 11-1 at 12. Plaintiff’s argument fails. First, it is Plaintiff’s burden, not the

Commissioner’s, to demonstrate the functional limitations she claims. See 42 U.S.C. §

423(d)(5)(A) (“An individual shall not be considered to be under a disability unless he furnishes

such medical and other evidence of the existence thereof as the Commissioner of Social Security

may require.”); 42 U.S.C. § 1382c(a)(3)(H)(i) (incorporating by reference 42 U.S.C. §

423(d)(5)(A)); Cage v. Comm’r of Soc. Sec., 692 F.3d 118, 123 (2d Cir. 2012) (it is Plaintiff’s

burden to establish that she is disabled); Diaz v. Shalala, 59 F.3d 307, 315 (2d Cir. 1995) (finding

an ALJ can deny benefits based on a lack of evidence on a matter for which the claimant bears the

burden of proof). Accordingly, Plaintiff’s attempt to shift this burden to the Commissioner is

unavailing.

        The majority of Plaintiff’s argument is devoted to asserting that the ALJ should have

accorded more weight to certain medical source opinions. However, Plaintiff cites to no medical

evidence that would require a more limiting RFC than that found by the ALJ. Indeed, throughout

the relevant period, treatment records failed to reflect any significant physical limitations. While a

May 7, 2015 examination report from the Emergency Department (“ED”) at Eastern Niagara

Hospital noted decreased range of motion and tenderness in her back (Tr. 662), Plaintiff did not

return to the ED until December 20, 2015, by which time her physical examination was normal

(Tr. 668). On February 20, 2016, a physical examination in the ED was likewise normal. Tr. 673.

Plaintiff next presented to the ED on July 17, 2016 complaining of a bruise on her thigh after she

fell over a trash can. Tr. 677. Again, physical examination results were normal. Tr. 681.

        Between December 7, 2015, and May 24, 2017, Plaintiff visited family nurse practitioner

Michael J. Ostolski (“FNP Ostolski”) 12 times. Tr. 701-36. Plaintiff complained of various issues

at these visits, e.g., dental issues, abscesses in the groin area, a dog bite, etc. See, e.g., Tr. 701, 710,



                                                     6
728. The medical records during this period document no complaints of significant physical issues,

and no findings of physical limitations and/or possibly disabling conditions. Tr. 701-36. See

Dumas v. Schweiker, 712 F.2d 1545, 1553 (2d Cir. 1983) (“The [Commissioner] is entitled to rely

not only on what the record says, but also on what it does not say”). The record reflects that

Plaintiff’s physical examinations were routinely normal. Tr. 701, 705, 708, 711, 714, 717, 720,

723, 726, 729, 732, 735. For example, on April 21, 2016, a physical examination revealed only an

open blister on her right foot (Tr. 723), and a May 24, 2017 physical examination revealed only

facial tenderness (Tr. 701).

        Although the ALJ noted that Plaintiff’s COPD was a severe impairment, treatment records

from her healthcare provider consistently reflect normal blood oxygen saturation (“SPO2”) levels, 2

denial of shortness of breath, coughing or wheezing, as well as denial of painful or swollen joints.

Tr. 485-489, 494-495, 509, 513. More recent records also reflect denial of shortness of breath or

gait abnormalities, as well as tingling or numbness. Tr. 702-703. In her last visit, Plaintiff was in

no acute distress; she denied shortness of breath; cardiovascular findings were normal; and she

was alert and oriented with an SPO2 of 97%. Tr. 705.

        Furthermore, as discussed by the ALJ, objective testing results during the relevant period

were also relatively benign. For example, MRI scans of Plaintiff’s hips in January 2016 showed

only mild bursitis and tendinopathy. Tr. 18, 558, 561. A January 5, 2016 MRI scan of the lumbar

spine showed only mild arthropathy at L2-L3 and L5-S1, and there was actually some retraction

of a disc herniation at L4-L5, when compared to a prior study. Tr. 693. A January 7, 2016 MRI

scan of Plaintiff’s left hip showed mild bursitis and tendinopathy. Tr. 558. An MRI scan of her

right hip taken the same day showed bursitis and tendinopathy. Tr. 561.


2
   According to the Mayo Clinic, normal SPO2 levels range from 95 to 100 percent. Mayo Clinic,
https://www.mayoclinic.org/symptoms/hypoxemia/basics/definition/sym-20050930 (last visited February 28, 2020).

                                                      7
       With respect to the medical opinions of record, the ALJ properly found that the opinions

positing more severe, disabling limitations were not supported by, or consistent with, the medical

evidence of record, as outlined above. See 20 C.F.R. § 416.927(3)-(4) (“The more a medical source

presents relevant evidence to support a medical opinion . . . the more weight we will give that

medical opinion,” and “the more consistent a medical opinion is with the record as a whole, the

more weight we will give to that medical opinion”). Furthermore, an ALJ’s RFC determination

need not correspond to any particular medical opinion. See Matta v. Astrue, 508 F. App’x 53, 56

(2d Cir. 2013) (citation omitted) (summary order) (Although the ALJ’s conclusion “may not

perfectly correspond with any of the opinions of medical sources in his decision, [the ALJ] was

entitled to weigh all of the medical evidence available to make an RFC finding that was consistent

with the record as a whole.”). Moreover, an ALJ is free to reach an RFC finding even without any

supporting medical source opinions. See, e.g. Corbiere v. Berryhill, No. 18-cv-451, 2019 WL

318436, at *1 (2d Cir. Jan. 23, 2019); Wright v. Berryhill, 687 F. App’x. 45, 48-49 (2d Cir. April

14, 2017); Monroe v. Comm’r of Soc. Sec., 676 F. App’x 5, 7 (2d Cir. Jan. 8, 2017).

       On December 7, 2015, FNP Ostolski examined Plaintiff to assess her employability,

pursuant to a New York State disability program. Tr. 751. He opined that Plaintiff was very limited

in her abilities to lift, carry, push, and pull; and moderately limited in her abilities to walk, stand,

and sit. Tr. 752. He stated that these limitations would be present for one-to-three months. Id. The

ALJ found FNP Ostolski’s opinion that Plaintiff had only moderate limitations in walking,

standing, and sitting to be consistent not only with the benign treatment reports discussed above,

but also with identical findings made by treating physician Andrew C. Hilburger, M.D. (“Dr.

Hilburger”), who examined Plaintiff in October 2014 to assess her employability pursuant to a

New York State disability program. Tr. 21, 752-54. Dr. Hilburger stated that Plaintiff was



                                                   8
moderately limited in her abilities to walk, stand, sit, push, and pull, and was very limited in her

abilities to lift and carry. Tr. 752-54. The only extreme limitation assessed by Dr. Hillburger was

not lifting over 20 pounds (Tr. 754), and that limitation is incorporated into the RFC for sedentary

work. Tr. 17. The ALJ properly declined to accept FNP Ostolski’s opinion that Plaintiff was very

limited in her abilities to lift, carry, push and pull. Tr. 21, 752. As discussed by the ALJ, in addition

to the benign reports discussed above, in May 2016, Plaintiff had full strength in all muscle groups.

Tr. 21, 551. It is also noteworthy that FNP Ostolski stated that Plaintiff’s limitations would only

last one-to-three months. Tr. 21, 752. See 20 C.F.R. § 416.909 (impairments “must have lasted or

must be expected to last for a continuous period of at least 12 months”).

        Dr. Hilburger also completed a functional evaluation on September 10, 2013, and

diagnosed Plaintiff with lumbar radiculopathy. Tr. 755. He opined that Plaintiff is very limited in

her ability to walk, sit, stand, climbs stairs, and other climbing, and also that Plaintiff is moderately

limited in her ability to lift, carry, push, pull, and bend, and very limited in her ability to function

in a work setting at a consistent pace. Tr. 756. Dr. Hilburger also opined Plaintiff should not engage

in repetitive bending, lifting, and no lifting over 10 pounds. Tr. 756.

        The opinions of Plaintiff’s treating physicians should be given “controlling weight” if they

are “well-supported by medically acceptable clinical and laboratory diagnostic techniques and

[are] not inconsistent with the other substantial evidence in [the] case record,” 20 C.F.R. §§

404.1527(c)(2), 416.927(c)(2). However, a treating physician’s opinion is not afforded controlling

weight when the opinion is inconsistent with other substantial evidence in the record, such as the

opinions of other medical experts. 20 C.F.R. § 404.1527(d)(2); Snell v. Apfel, 177 F.3d 128, 133

(2d Cir. 1999).




                                                   9
        The ALJ assigned some weight to the opinions of Dr. Hilburger dated September 10, 2013

(Tr. 753-56) and October 6, 2014 (Tr. 752-54). In September 2013, Dr. Hilburger indicated that

he considered Plaintiff’s radiculopathy to be permanent and opined that she was very limited in

walking, sitting, standing, climbing stairs and other objects; had moderate limitations in carrying,

pushing, pulling and should do no repetitive bending or lifting; or any lifting more than 10 pounds.

Tr. 755. The following year, he opined that Plaintiff had only moderate limitations in walking,

sitting, and standing and could do no lifting of more than 20 pounds, or any repetitive bending,

lifting, pushing, or pulling. Tr. 754.

        The ALJ noted that the two opinions are inconsistent, and he explained that he did not give

controlling weight to the portion of Dr. Hilburger’s opinion that Plaintiff is very limited in her

ability to stand, walk, sit, and climb stairs because it was not well supported by the record;

however, he did assign “great weight” to the limitations of lifting, carrying, pushing, and pulling.

Tr. 20. The ALJ also noted that the record does not contain opinions from treating or examining

physicians indicating that Plaintiff is disabled or has functional limitations greater than those

determined in his decision.

        In sum, Plaintiff has presented no medical evidence of functional limitations greater than

those found by the ALJ. Plaintiff, thus, fails to meet her burden to demonstrate that she had a more

restrictive RFC than found by the ALJ. See Smith v. Berryhill, 740 F. App’x 721, 726 (2d Cir.

2018) (unpublished summary order) (Plaintiff “had a duty to prove a more restrictive RFC, and

failed to do so”); Poupore v. Astrue, 566 F.3d 303, 306 (2d Cir. 2009). While Plaintiff may disagree

with the ALJ’s conclusion, the Court must “defer to the Commissioner’s resolution of conflicting

evidence” and reject the ALJ’s findings “only if a reasonable factfinder would have to conclude

otherwise.” Morris v. Berryhill, No. 16-02672, 2018 WL 459678, at *3 (2d Cir. Jan. 18, 2018)



                                                10
(internal citations and quotations omitted). That is not the case here. The ALJ appropriately

assessed the medical opinion evidence and the other objective medical evidence in the record to

formulate Plaintiff’s RFC. Accordingly, the Court finds that substantial evidence supported the

ALJ’s RFC despite Plaintiff’s assertions to the contrary.

                                        CONCLUSION

       Plaintiff’s Motion for Judgment on the Pleadings (ECF No. 11) is DENIED, and the

Commissioner’s Motion for Judgment on the Pleadings (ECF No. 12) is GRANTED. Plaintiff’s

Complaint (ECF No. 1) is DISMISSED WITH PREJUDICE. The Clerk of Court will enter

judgment and close this case.

       IT IS SO ORDERED.



       _______________________
       DON D. BUSH
       UNITED STATES MAGISTRATE JUDGE




                                                11
